Name: Council Regulation (EEC) No 2009/80 of 22 July 1980 opening, allocating and providing for the administration of a Community tariff quota for certain tobaccos, falling within subheading ex 24.01 B of the Common Customs Tariff and originating in Yugoslavia (1980)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 7. 80 Official Journal of the European Communities No L 196/9 COUNCIL REGULATION (EEC) No 2009/80 of 22 July 1980 opening, allocating and providing for the administration of a Community tariff quota for certain tobaccos, falling within subheading ex 24.01 B of the Common Customs Tariff and originating in Yugoslavia (1980) imports into the Community from Yugoslavia of the products in question : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Member States 1977 1978 1979 Benelux l Denmark    Germany 44 61 55 France    Ireland    Italy 56 39 45 United Kingdom    Having regard to the proposal from the Commission, Whereas Article 10 of the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation (*) provides that tobacco of the 'Prilep' type, falling within subheading ex 24.01 B of the Common Customs Tariff, originating in and coming from Yugoslavia and specified in an Agree ­ ment in the form of an exchange of letters of 1 1 July 1980 shall be imported into the Community at a rate of customs duty of 7 % with a minimum amount of 13 EUA per 100 kilograms and a maximum of 45 EUA per 100 kilograms within the limits of an annual Community tariff quota of 1 500 tonnes ; whereas the tobacco must be accompanied by a certificate of origin and authenticity ; whereas the pro rata temporis clause is applicable ; whereas a tariff quota of 750 tonnes for the tobacco in question should be opened for the period until 31 December 1980 ; Whereas both these percentages and the estimates from certain Member States should be taken into account as well as the need to ensure that, in the circumstances, the obligations contracted under the Agreement concerned are allocated fairly among all the Member States ; whereas the approximate percen ­ tages of the initial quota shares may therefore be fixed as follows : Benelux 0-8 Denmark 0-8 Germany 55-0 France 0-8 Ireland 0-8 Italy 41-0 United Kingdom 0-8 Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted appli ­ cation of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, having regard to the above principles, the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect as accurately as possible the true trend of the market in the products in ques ­ tion, such allocation should be in proportion to the requirements of the Member States, calculated by refer ­ ence to the statistics for imports from Yugoslavia over a representative reference period and also to the economic outlook for the quota period in question ; Whereas, during the last three years for which statis ­ tics are available, the corresponding imports of each Member State represent the following percentages of Whereas, in order to take into account import trends for the products concerned in the various Member States, the quota amount should be divided into two instalments, the first being shared among the Member States and the second constituting a reserve to cover at a later date the requirements of the Member States which have used up their initial quota shares ; whereas, in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should under the circum ­ stances be fixed at 80 % of the quota volume ; Whereas the Member States' initial shares may be used up at different times ; whereas, in order to take this fact into account and avoid any break in conti ­ nuity, any Member State which has almost used up its initial quota share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additionalO OJ No L 130, 27 . 5 . 1980, p. 2. No L 196/ 10 Official Journal of the European Communities 30 . 7 . 80 tonnes Benelux 5 Denmark 5 Germany 330 France 5 Ireland 5 Italy 245 United Kingdom 5 shares is almost used up, and repeated as many times as the reserve allows ; whereas the initial and addi ­ tional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission , and the latter must be in a posi ­ tion to monitor the extent to which the quota volume has been used up and to inform the Member States thereof ; Whereas if, at a given date in the quota period, a substantial quantity remains unused in any Member State, it is esential that that Member State should return a significant proportion to the reserve to prevent a part of any tariff quota from remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and reresented by the Benelux Economic Union, any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members, HAS ADOPTED THIS REGULATION : 2. The second instalment amounting to 150 tonnes shall constitute the reserve. Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 ( 1 ), or 90 % of that share minus the portion returned to the reserve where Article 5 has been applied, has been used up, then, to the extent permitted by the amount of the reserve, that Member State shall forthwith, by notifying the Commission, draw a second share equal to 1 5 % of its initial share, rounded up where necessary to the next unit . 2. If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, then that Member State shall, in accordance with the conditions laid down in para ­ graph 1 , draw a third share equal to 7-5 % of its initial share. 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accor ­ dance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up. 4. By way of derogation from paragraphs 1 , 2 and 3, a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reasons for applying this para ­ graph . Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 31 December 1980 . Article 5 The Member States shall return to the reserve, not later than 1 November 1980, such unused portion of their initial share as, on 15 October 1980, is in excess of 20 % of the initial volume. They may return a larger quantity if there are grounds for believing that this quantity may not be used. Article 1 1 . For the period until 31 December 1980 a Community tariff quota of 750 tonnes shall be opened for tobacco of the 'Prilep' type, falling within subheading ex 24.01 B of the Common Customs Tariff and originating in and coming from Yugoslavia. 2 . Within the limits of this tariff quota the Common Customs Tariff duty applicable to this product shall be suspended at a rate of 7 % ad valorem with a minimum amount of 13 EUA per 100 kilograms and a maximum of 45 EUA per 100 kilo ­ grams . 3 . Such goods, when imported, shall be accompa ­ nied by a certificate of authenticity issued by the competent Yugoslav authority, conforming with the model annexed to this Regulation . Article 2 1 . A first instalment amounting to 600 tonnes of the Community tariff quota referred to in Article 1 , shall be allocated among the Member States ; the shares, which subject to Article 5 shall be valid until 31 December 1980, shall be as follows : 30 . 7. 80 Official Journal of the European Communities No L 196/ 11 The Member States shall notify the Commission, not later than 1 November 1980, of the total quantities of the products in question imported up to 15 October 1980 and charged against the tariff quota and of any quantity of the initial shares returned to the reserves . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and, as soon as it is notified, shall inform each State of the extent to which the reserve has been used up. It shall inform the Member States, not later than 5 November 1980, of the amount in the reserve after quantities have been returned thereto pursuant to Article 5. It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and, to this end, notify the amount of that balance to the Member State making the last drawing. Article 7 1 . The Member States shall take all measures neces ­ sary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumu ­ lated shares of the tariff quota. 2 . The Member States shall ensure that importers of the products in question established in their terri ­ tory have free access to the shares allocated to them . 3 . The Member States shall charge the imports of the products concerned against their shares as and when the products are entered with customs authori ­ ties for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the Commission's request, the Member States shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commission shall coop ­ erate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1980 . For the Council The President G. THORN class="page"> BILAG  ANHANG  ANNEX  ANNEXE  ALLEGATO  BIJLAGE 1 Exporter (name, full address, country) Exportateur (nom, adresse complÃ ¨te, pays) 2 No ORIGINAL 3 Quota year AnnÃ ©e contingentaire 4 Country of destination Pays de destination 6 Issuing authority Organisme Ã ©metteur5 Consignee (name, full address, country) Destinataire (nom, adresse complÃ ¨te, pays) 7 8 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport CERTIFICATE OF AUTHENTICITY CERTIFICAT D'AUTHENTICITÃ  Tobacco  Tabac 'Prilep' (CCT subheading ex 24.01 B) (Sous-position du TDC : ex 24.01 B) 9 Marks and numbers  Number and kind of packages Marques et numÃ ©ros  Nombre et nature des colis 10 Net weight M Poids net (kg ) 11 Net weight (kg) ( in words) Poids net (kg) (en lettres) 12 CERTIFICATE BY THE ISSUING AUTHORITY - VISA DE L'ORGANISME Ã METTEUR I hereby certify that the tobacco described in this certificate is 'Prilep' tobacco within the meaning of the Agreement. Je certifie que le tabac dÃ ©crit dans ce.certificat est le tabac « Prilep » au sens de l'accord. Race Lieu Date Date (Stamp and signature) (Cachet et signature)